HUTSON-DUNN, Justice,
dissenting en bane.
In his second point of error, appellant contends the trial court’s admonishments were incomplete, improper or otherwise inadequate. Because I believe the majority inappropriately overrules this point of error by employing a “harmless error” analysis in the face of a mandatory statute, I respectfully dissent.
The Family Code prescribes the admonishments required for a trial court to conduct a valid juvenile adjudication hearing. See Tex. Fam.Code ANN. § 54.03(a) — (b) (Vernon 1996). Specifically, the code provides—
§ 54.03. Adjudication Hearing
(a) A child may be found to have engaged in delinquent conduct or conduct indicating a need for supervision only after an adjudication hearing conducted in accordance with the provisions of this section.
(b) At the beginning of the adjudication hearing, the juvenile court judge shall explain to the child and his parent, guardian, or guardian ad litem:
(1) the allegations made against the child;
(2) the nature and possible consequences of the proceedings, including the law relating to the admissibility of the record of a juvenile court adjudication in a criminal proceeding;
(3) the child’s privilege against self-incrimination;
(4) the child’s right to trial and to confrontation of witnesses;
(5) the child’s right to representation by an attorney if he is not already represented; and
(6) the child’s right to trial by jury.
Tex.Fam.Code Ann. § 54.03(a)-(b) (emphasis added).
These procedural requirements are mandatory and must be complied with before a juvenile may be found to have engaged in delinquent conduct. See, e.g., In re T.F., 877 S.W.2d 81, 82 (Tex.App.—Houston [1st Dist.] 1994, no writ). The admonitions of section 54.03 “are designed to apprise a juvenile of his most basic, fundamental rights.” In re T.F., 877 S.W.2d at 82. A trial court’s failure to give all of the admonitions enumerated in section 54.03 constitutes fundamental error and requires reversal without further inquiry. See In re A.L.S., 915 S.W.2d 114, 116 (Tex.App.—San Antonio 1996, no writ); In re R.W., 884 S.W.2d 502, 503 (Tex.App.—Corpus Christi 1994, writ denied); In re T.F., 877 S.W.2d at 82; In re F.M., 792 S.W.2d 564, 565 (Tex.App.—Amarillo 1990, no writ); In re I.G. v. State, 727 S.W.2d 96, 99 (Tex.App.—San Antonio 1987, no writ); In re Cooper, 623 S.W.2d 507, 508 (Tex.App.—Fort Worth 1981, no writ). A harm analysis is not required. In re T.F., 877 S.W.2d at 82.
As the I.G. court stated, the mandatory wording of section 54.03(b) reflects a public policy decision by the legislature:
The statute reflects a legislative finding that a child is not capable of fully understanding the nature of the proceedings against him and his most basic fundamental rights without explanation by the juvenile court. Clearly, the legislature believed that children are too inexperienced and unskilled to understand the nature and possible consequences of the proceedings and allegations.
In re I.G., 727 S.W.2d at 99; see also Douglas A. Hager, Does the Texas Juvenile Waiv*366er Statute Comport With the Requirements of Due Process?, 26 Tex.Tech L.Rev. 813, 814 (1995) (“For most of this century, society has legislatively adopted the widely held view that children who violate the law should be treated differently, ie., less severely, than adults.”).
The mandatory requirements of section 54.03 — along with the required explanations of each admonishment — are understandably necessary in light of the tender age of our children. The mandatory character of these admonishments helps to ensure the juvenile offender understands the full ramifications of the proceedings against him.
The people of Texas — through their legislature — have directed us to judge children by a less strenuous standard than that applied to adults. Moreover, the legislature has directed this Court — through the express language of section 54.03 — to require juvenile courts to properly admonish child offenders and to adequately explain those admonishments.
I would hold that the administration of these admonishments and explanations is an absolute requirement for the conducting of a valid adjudication hearing. I would further hold that the absence and inadequacies of the admonishments in this case cannot be remedied by theories of “harmless error.” Accordingly, I would reverse the judgment of the trial court and remand this cause for a new adjudication hearing.
Because the majority does not so hold, I respectfully dissent.
O’CONNOR and ANDELL, JJ, join Justice HUTSON-DUNN’s, dissenting opinion.